Citation Nr: 0702295	
Decision Date: 01/25/07    Archive Date: 01/31/07

DOCKET NO.  02-17 604	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to an increased evaluation for post-traumatic 
stress disorder (PTSD), currently rated as 70 percent 
disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. D. Deane, Counsel

INTRODUCTION

The veteran served a period of active duty from March 1963 to 
March 1967. 

This case comes to the Board of Veterans' Appeals (Board) 
from a May 2002 rating decision rendered by the Nashville, 
Tennessee, Regional Office (RO) of the Department of Veterans 
Affairs (VA).  The veteran had a hearing before the 
undersigned Veterans Law Judge at the RO in May 2003; a 
transcript of that hearing is of record.  In August 2004, the 
Board remanded the matter on appeal to the RO, via the 
Appeals Management Center (AMC), for additional development.  

In a May 2006 rating decision, the RO granted entitlement to 
a 70 percent rating for PTSD, effective April 9, 2005.  
Nonetheless, the issue of entitlement to an increased 
evaluation for PTSD remained before the Board on appeal.  See 
AB v. Brown, 6 Vet. App. 35 (1993) (where a claimant has 
filed a notice of disagreement as to an RO decision assigning 
a particular rating, a subsequent RO decision assigning a 
higher rating, but less than the maximum available benefit, 
does not abrogate the pending appeal).  After accomplishing 
further development, the RO issued a supplemental statement 
of the case (SSOC) in May 2006, reflecting the denial of a 
rating in excess of 70 percent for the veteran's service-
connected PTSD disability.  The claim has since been returned 
to the Board.   

In September 2006, the veteran submitted an Application for 
Increased Compensation Based on Individual Unemployability 
(VA Form 21-8940).  In addition to PTSD, the veteran has a 
number of other service-connected disabilities.  The 
veteran's claim for entitlement to a total rating for 
compensation purposes based on individual unemployability due 
to service-connected disability (TDIU) is referred to the RO 
for proper development and adjudication.





FINDING OF FACT

On September 21, 2006, prior to the promulgation of a 
decision in the appeal, the Board received notification from 
the veteran that a withdrawal of his appeal for the matter of 
entitlement to an increased schedular evaluation for PTSD was 
requested.


CONCLUSION OF LAW

The criteria for withdrawal of a Substantive Appeal by the 
veteran have been met for the matter of entitlement to an 
increased evaluation for PTSD.  38 U.S.C.A. § 7105(b)(2), 
(d)(5) (West 2002); 38 C.F.R. §§ 20.202, 20.204 (2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed.  A Substantive Appeal may be 
withdrawn in writing at any time before the Board promulgates 
a decision.  38 C.F.R. § 20.202 (2006).  Withdrawal may be 
made by the appellant or by his or her authorized 
representative.  38 C.F.R. § 20.204 (2006).  

In a September 2006 statement, the veteran indicated that he 
was satisfied with the 70 percent rating assigned for his 
PTSD disability and withdrew his appeal for the matter of 
entitlement to an increased rating for PTSD.  That issue was 
the sole issue developed for appellate review.  Hence, there 
remain no allegations of errors of fact or law for appellate 
consideration.  Accordingly, the Board does not have 
jurisdiction to review the appeal and it is dismissed.




ORDER

The appeal for the matter of entitlement to an increased 
evaluation for PTSD is dismissed.



____________________________________________
N. R. ROBIN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


